                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


PATRICK THELEN,

           Petitioner,              Case Number 2:19-CV-10182
                                    HON. GEORGE CARAM STEEH
v.                                  UNITED STATES DISTRICT JUDGE

JAMES BILLINGSLEY,

         Respondent.
_______________________/

             OPINION AND ORDER DENYING THE MOTION
            FOR EMERGENCY INJUNCTIVE RELIEF (Doc. 6)

     Patrick Thelen, (“Petitioner”), filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241, challenging a disciplinary hearing conducted

by the Bureau of Prisons, in which he was found guilty of testing positive in

a urinalysis for using amphetamines and methamphetamines. This finding

resulted in the loss of 39 days credit. On February 8, 2019, this Court

summarily dismissed the petition as being duplicative of two pending

habeas petitions.

     Petitioner has filed a motion for emergency injunctive relief. For the

reasons that follow, the motion is DENIED.

     Petitioner’s habeas petition was dismissed because it was duplicative

of two prior habeas actions challenging the same disciplinary conviction
                                     -1-
and raising the same claim. See Thelen v. Terris, No. 5:18-cv-13719 (E.D.

Mich.)(Levy, J.); Thelen v. Billingsley, No. 2:19-cv-10212 (E.D.

Mich.)(Lawson, J.).

      A suit is duplicative and subject to dismissal if the claims, parties, and

available relief do not significantly differ from an earlier-filed action. See,

e.g., Barapind v. Reno, 72 F.Supp.2d 1132, 1145 (E.D. Cal. 1999).

Petitioner’s habeas petition was dismissed because it was a duplicate

petition. See, e.g. Daniel v. Lafler, No. 06-CV-12343, 2006 WL 1547772, at

* 1 (E.D. Mich. June 1, 2006); see also Davis v. United States Parole

Comm'n, 870 F.2d 657, 1989 WL 25837, * 1 (6th Cir. Mar. 7, 1989)(a

district court may dismiss a habeas petition as duplicative of a pending

habeas petition when the second petition is the same as the first petition).

Petitioner’s motion for emergency injunctive relief is denied because it is

duplicative of the other habeas petitions and the accompanying motions for

emergency injunctive relief filed in his other cases.

      Petitioner’s motion is also moot because he was released from

custody on April 3, 2019. See Federal Bureau of Prisons, Inmate Locator,

http://www.bop.gov/inmateloc (select “Find By Number” tab, select “BOP

Register Number” from drop-down menu, and search number field for

“16842-039”).


                                       -2-
      “[F]ederal courts may adjudicate only actual, ongoing cases or

controversies” under Article III, section 2 of the United States Constitution.

Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990). Where the requested

relief, such as release from custody, can no longer be granted, a habeas

petition is moot. See Demis v. Sniezek, 558 F.3d 508, 512–13 (6th Cir.

2009). Petitioner’s case is now moot because there is no meaningful relief

that the Court can give him. In his petition and accompanying motion, he

requested release. The Bureau of Prisons released him from custody. His

petition is therefore moot. And because his petition is now moot, his motion

for injunctive relief is also moot.

      Accordingly, it is ORDERED that the motion for emergency injunctive

relief (Doc. 6) is DENIED.

Dated: July 23, 2019

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 July 23, 2019, by electronic and/or ordinary mail and also on
                       Patrick Thelen #16842-039, RRC Halfway House,
                           2209 Norman Street, Saginaw, MI 48601.

                                       s/Barbara Radke
                                         Deputy Clerk




                                             -3-
